Interim Decision #1578

MATikat

OF CiallliSHANIM

In Section 212(e) Proceedings
A-14211881

Decided by District Director January 91, 1866
4 An carburise visitor from Afghanistan, a Moslem, is granted a waiver of the'

foreign residence requirement of section 212(e), Immigration and Nationality %Act, as amended, since compliance therewith would result in exceptional
hardship to her non-Moslem, United States-citizen husband and child who,
it is likely, 'would be• subiect to persecution because of their nationality and
religion, if they accompanied her abroad; should she depart without her
husband, economic hardship would result as the only source of family income
is 8250 per month from a part-time job held (by applicant's husband, a
student, and he is financially unable to defray transportation abroad for
applicant and their child ; further, since her family is not pleased with her
marriage, she doubts they would permit her to reside with them.' -

Discussion: The applicant, Nooria Moor Cruikshank, is twentyfive years of age,• a native and citizen. of Afghanistan. She was
admitted to the United States under her maiden name, Nooria Noor
as an exchange visitor on November 28, 1962, sponsored by -the
Agency for International Development to study home economics
for a period of two years under Exchange Visitor Program No.
G-II-100. She attended the University of Arizona, Tucson, Arizona, and was granted an extension of stay by this Service until
November 27, 1964. Her sponsor refused to issue her a Form
DSP-66 requesting another extension of stay in November 1964
because she had married a United States citizen. She Would require
three more years of study to obtain her degree in home economics.
Satisfactory evidence of Mrs. Cruiirshanles marriage on May 20,
1964 to a United States citizen audbf the birth in the United States

-

of their child, Paul, on November 9, 1964 has been submitted.

• The applicant resides in Tucson, Arizona with her United Stab 'Ls
citizen husband and child. Her husband is a student at the University
of Arizona and'has a part-time job from which he earns $250 per
month. His wages are their only source of income and he is not
558

• Interim Decision 41578
financially able to pay transportation for the applicant and their
child. to Afghanistan. Her family is not pleased with her marriage
and she doubts if they would permit her to reside with them. The
applicant has married outside her Moslem religion and she fears
that should her husband and son return to Afghanistan with her .
.hardship and possibly physical harm theywouldsfrxm
as her country is a strong Moslem country and the people feel
strongly about Moslems marrying non-Moslems. She states that
She would not feel safe living there with her son should. her husband
remain in this country.

The State Department has advised that in response to a request
from Washington headquarters of the Agency for International
DevelopMent, the alien's sponsor under its Exchange Visitor Prol
gram, the Mission in Kabul replied that the problems which would
arise upon Mrs. Cruilmhank's return to Afghanistan -would far offset
any benefit which might derive from fulfillment by the alien of the
foreign residence requirement if her American and non Moslem
-

husband and child accompanied her.
In view of the economic hardship involved and the likelihood

that residence in the applicant's native country would. subject her
spouse and child to persecution because of their religion and nationality, it has been determined that compliance with the foreign residence requirement of "'section 212(e) of the Immigration and
Nationality Act, as mended, would. impose exceptional hardship
upon Mrs. Cruikshank's United States citizen spouse and child. The
Secretary of State has recommended that the foreign residence
requirement be waived. It is found that the admission of the
applicant would be 'in the public interest.
ORDER: It is ordered 'that the 'application of Nooria Noor
Cruikshank for a waiver of the two-year foreign residence requirement of section 212(e) of the .Immigration and Nationality Act,
as amended, be granted:.

559

